Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of recotd does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia a first lumen extending from the proximal end to the distal end of the tube and in fluid communication with the distal end and a plurality of side ports located within a plurality of recesses at a distal portion of the tube; and a second lumen extending from the proximal end to the distal end of the tube, wherein the second lumen includes only one opening at the distal end of the tube and is fluidly disconnected from each of the plurality of side ports, wherein a portion of the first lumen and a portion of the second lumen are each defined by the outer wall, and wherein the plurality of side ports are angled toward a distal end of the distal portion.
Soble et al. teaches a first lumen (3) extending from the proximal end to the distal end of the tube and in fluid communication with the distal end; and a second lumen (3, FIG, 3B) extending from the proximal end to the distal end of the tube, wherein the second lumen includes only one opening at the distal end of the tube and is fluidly disconnected from the first lumen (15, 6:10-18).  However, Soble et al. does not teach a plurality of side ports, wherein the plurality of side ports are angled toward a distal end of the distal portion.  Therefore Soble et al. does not meet all of the limitations of the currently pending claim.
Schaeffer et al. teaches a first lumen (228) extending from the proximal end to the distal end of the tube and in fluid communication with the distal end and a plurality of side ports located at a distal portion of the tube (229, para [0053]) and a second lumen (226) extending from the proximal end to an opening at the distal end of the tube, wherein the second lumen is fluidly disconnected from each of the plurality of side ports (para [0052]).  However, Schaeffer et al. does not teach the plurality of side ports located within a plurality of recesses at a distal portion of the tube.  Therefore Schaeffer does not meet all of the limitations of the currently pending claim.
Gal et al. teaches a first lumen (18A) extending from the proximal end to the distal end of the tube and in fluid communication with the distal end and a plurality of side ports (22) located at a distal portion of the tube (FIG. 1B); and wherein the plurality of side ports are angled toward a distal end of the distal portion (para [0040], FIG. 3C).  However, Gal et al. does not teach the plurality of side ports located within a plurality of recesses at a distal portion of the tube.  Therefore Gal et al. does not meet all of the limitations of the currently pending claim.
Independent claims 23 and 27 recite analogous language and are allowable under the same rationale as set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795